DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive.
Applicant argues that paragraphs [0030] and [0031] provide sufficient detail to be understandable to a person of ordinary skill in the field of mobile application development in a way that shows the inventors had possession of the claimed invention at the time of filing. As cited by the Examiner, MPEP 2161.01(I) states: When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted).
The Examiner would like to point out that merely providing code for carrying out a step or sequences of steps is not describing the invention in sufficient detail. As stated write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). The code provided simply shows that function calls utilized but does not describe the claimed invention in sufficient detail. 
Applicant contends the specific algorithm is present in Applicant's specification as a series of steps to perform the claimed invention. Specifically, in paragraphs [0030] and [0031], Applicant describes how user module preferences for a modularized mobile application in an extensible markup language are determined and stored as modularization code followed by the modularization code language "sub scribeModule(Module module, WLModuleListener wlModuleListener) subscribeModule(Module[ ] modules)". Applicant contends the specification and the code statement are clear proof to a person of ordinary skill in the field of mobile application development that the inventor or a joint inventor are in possession of the claimed invention.

Applicant also contends that prior to the amendment to add the language "wherein the user utilization is stored using modularization code, and wherein the modularization code is: sub scribeModule(Module module, WLModuleListener wlModuleListener) subscribeModule(Module[ ] modules)" no rejection under 35 U.S.C. 112(a) was issued by the Examiner. Therefore, Applicant contends that the Examiner believed no issue with the limitation "storing the user utilization of each module in a database" was present and satisfied the requirement under 35 U.S.C. 112(a). 
The Examiner agrees. The addition of coding/programming language to the claims warranted the rejection under 25 USC 112(a). The computer language provided only shows functional calls but the language is not clearly described in the specification and what the functional calls contain, and therefore does not clearly describe the claimed invention in sufficient detail. The coding language is not sufficiently described and it is not sufficient structure to show that the applicant had possession of the claimed invention.
Applicant argues that the claims are not indefinite. Applicant contends the Office Action has not provided an adequate rejection of the claim under 35 U.S.C. 112(b) since the specific term or phrase that is allegedly indefinite was not provided. In the rejection, 
The Examiner would like to point out that the claimed programming code is not described in sufficient detail in the specification and the claims. It should be noted that there was plenty of explanation in the 35 USC 112(b) rejection provided below. The 35 USC 112(b) rejection clearly states “The computer code is at best very generic and the different functions/calls/subroutines are not described or defined in the specification. Further clarification is required”. The Examiner suggests to remove the programming code from the claims as this would overcome the 35 USC 112(a) written description rejection.
The applicant argues that the amended limitation is not disclosed or taught by the applied references. The Examiner respectfully disagrees. Please see the rejection below.

Previous Response to Arguments
Applicant's arguments filed 12/19/2019 have been fully considered but they are not persuasive. Applicant essentially argues that the amendments to the claims have overcome the applied references.
The Examiner respectfully disagrees. The amendments are more in the alternative, where one module is updated from a set of modules that belong to the entirety of modules that are within a mobile phone. See the rejection below for further .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is based upon MPEP 2161.01 (I) of which the last paragraph is included below:
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor 
Independent claims 1, 8, and 15 recite “wherein the user utilization is stored using program code in an extensible markup language (XML) file submitted using an application program interface, and wherein the program code is: subscribeModule(Module module, WLModuleListener wlModuleListener) subscribeModule(Module[ ] modules)”. 
The Examiner notes that the instant specification does not disclose an algorithm in sufficient detail with respect to “wherein the user utilization is stored using program code in an extensible markup language (XML) file submitted using an application program interface, and wherein the program code is: subscribeModule(Module module, WLModuleListener wlModuleListener) subscribeModule(Module[ ] modules)”. Applicant' s instant specification only illustrates the aforementioned claimed functions, but do not adequately disclose a specific algorithm (a series of steps) for each of the 
The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention. Id.; see also Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) (“The purpose of [the written description requirement] is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification”); LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) (“Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]”); cf. id. (“A claim will not be invalidated on [§] 112 grounds simply because the embodiments of the specification do not contain examples explicitly covering the full scope of the claim language.”). While “[t]here is no special rule for supporting a genus by the disclosure of a species,” the Federal Circuit has stated that “[w]hether the genus is supported vel non depends upon the state of the art and the nature and breadth of the genus.” Hynix Semiconductor Inc. v. Rambus Inc., 645 F.3d 1336, 1352 (Fed. Cir. 2011); id. (further explaining that “so long as disclosure of the species is sufficient to convey to one skilled in the art that the inventor possessed the subject matter of the genus, the genus will be supported by an adequate written description.”). See also Rivera v. Int'l Trade Comm’n, 857 F.3d 1315, 1319-21 (Fed. Cir. 
There was no evidence that the specification contemplated a more generic way for performing the claimed functions and therefore, the written description requirement was not satisfied in this case for performing the claimed functions and equivalents thereof, see MPEP 2161.01 (I), “...as stated by the Federal Circuit, "[although many original claims will satisfy the written description requirement, certain claims may not." Id. at 1349, 94 USPQ2d at 1170-71; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)("The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed 
For that reason, Applicant fails to show that the applicant has invented species sufficient to support the aforementioned claimed limitations that achieves the claimed result. 
Claims 2-7, 9-14 and 16-20 are dependent to independent claims 1, 8 and 15 and thereby claims 2-7, 9-14 and 16-20  are respectively rejected as failing to comply with the written description requirement.
Since, the Applicant' s specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the aforementioned claimed functions, a rejection under 35 U.S.C. 112, first paragraph for lack of written description is proper for that reason. Consequently, Claims 1 -18 are respectively rejected as failing to comply with the written description requirement. See LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claims contain the new limitation of “wherein the user utilization is stored using program code in an extensible markup language (XML) file submitted using an application program interface,” without support from the original disclosure. Applicant is requested to point out in the next response the passages where the original disclosure supports such limitations and how the original disclosure reads on the limitation. The instant specification does disclose a XML file which lists modules, however is silent on storage of user utilization using program code in XML.  

***************************************************************************************

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The metes and bounds of the claimed invention are not clear and hence the claims are indefinite. The language of the claim was given a broadest reasonable interpretation. The boundaries of the protected subject matter are not clearly delineated and the scope is unclear. Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. (See MPEP 2173.02).
wherein the user utilization is stored using modularization code, and wherein the modularization code is: subscribeModule(Module module, WLModuleListener wlModuleListener) subscribeModule(Module[ ] modules)” which makes the claims vague and indefinite. The terms in the limitation is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The computer code is at best very generic and the different functions/calls/subroutines are not described or defined in the specification. Further clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 11-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saatchi; Saeed et al. (US 9,467,821 B1 hereinafter: “Saatchi”) in view of US 20160335075 herein Mahajan in view of US 20140195297 herein Abuelsaad.
For claim 1, Saatchi teaches, A processor-implemented method for directing an update of a mobile application based on one or more modules utilized by a user, the method comprising:
storing the received user module preference in a database ([col 9 lines 54-56] user-specified options may be stored in the user-specified options 309 that specify which cellular communication devices and/or which applications within each entity group should be updated with changed data.);
([col 9 lines 56-59] the data synchronization module 203 would be configured to provide these updates in accordance with these user-specified options 309.);
receiving an update for one or more modules within the plurality of modules from an administrator of the mobile application ([col 8 lines 1-4] The most current version of the data may be stored in the data storage system 211 as the changed data 217. Each time the changed data 217 is updated, the data synchronization module 203 is configured to deliver the updated data (or the latest version of all of the data) back to the other cellular communication devices within the same entity group; Col 6: 65 – Col 7: 40, data is updated on an application, thus one or more modules and since the mobile applications thus a plurality of modules; scheduling of data for modules may be time sensitive, e.g. map data (module) is more important to update than data for contacts);
and transmitting the received update for the mobile application to one or more user devices based on the received user module preference ([col 8 lines 11-16] The data synchronization module 203 may be configured to push the changed data to the cellular communication device after it becomes active, in accordance with a schedule, and/or an application within the cellular communication device may be configured to query the data synchronization module 203 for the changed data.).
Saatchi may not explicitly disclose modularizing the mobile application into  stored using program code in an extensible markup language (XML) file submitted using an application program interface, and wherein the program code is: subscribeModule(Module module, WLModuleListener wlModuleListener) subscribeModule(Module[ ] modules); receiving an update of the module; in response to the user utilizing a module within the one or more modules to which the update applies, transmitting the update or a portion of the received update that only applies to the module according to the stored user utilization to one or more devices associated with the user.
Mahajan discloses disclose modularizing the mobile application into (0028, multiple modules of the application); determining a user utilization of each module within the (0028-0029, utility of the renderer module; 0007, identifying one or more modules and obtaining updated module versions of one or more modules); wherein the user utilization is stored using program code in an extensible markup language (XML) file submitted using an application program interface, and wherein the program code is: subscribeModule(Module module, WLModuleListener wlModuleListener) subscribeModule(Module[ ] modules) (0035, Table 2, 0038, XML coded data listing of application requirements); receiving an update of the module (0028, determining that the module is used); receiving an update of the module (0029); in response to the user utilizing a module within the one or more modules to which the update applies, transmitting the update or a portion of the  user utilization to one or more devices associated with the user (0028-0029, update is transmitted to the user based on the module). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saatchi to include updating modules of an app based on user data as taught by Mahajan so as to provide various application features for the user (0023).
Saatchi in view of Mahajan may not explicitly disclose in response to the user not utilizing a module within the one or more modules to which the update applies, delaying or foregoing transmission of the received update to the one or more devices.
Abuelsaad discloses in response to the user not utilizing a module within the one or more modules to which the update applies, delaying or foregoing transmission of the received update to the one or more devices (0021; recommend future upgrades based on usage and risk). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saatchi in view of Mahajan to include updating software based on usage as taught by Abuelsaad so as to make a risk assessed recommendation for upgrading hardware component and software component using a filtering and prioritized listing process (0009).

For claim 4, Saatchi teaches, The method of claim 1, further comprising:
accessing the database to identify one or more users that identified the one or more modules in the received user module preference ([col 2 lines 1-5], … At least one application may be a contacts, calendar, map, or navigation application. Correspondingly, the changed data may be contact, calendar, mapping, or navigation data.).
For claim 5, Saatchi teaches, The method of claim 1, wherein a module is a feature capable of being executed by the mobile application ([col 5 lines 6-9], … The delivered applications 305 may be of any type. For example, they may be applications that are configured to run in one or more of the cellular communication devices 303.).IN820161354US01 20 of 24 
For claim 6, Saatchi teaches, The method of claim 1, wherein the update for one or more modules is selected from a group consisting of a bug fix, a security update, a privacy policy update, a new application feature, a new application capability, and a message from the administrator of the mobile application ([col 8 lines 2-6], … Each time the changed data 217 is updated, the data synchronization module 203 is configured to deliver the updated data (or the latest version of all of the data) back to the other cellular communication devices within the same entity group.). 
For claim 7, Saatchi teaches, The method of claim 1, further comprising:
installing the received update for the mobile application on a mobile device of each user ([col 5 lines 7-10], … The delivered applications 305 may be of any type. For example, they may be applications that are configured to run in one or more of the cellular communication devices 303.). 
For claim 8, Saatchi teaches, A computer system for directing an update of a mobile application based on one or more modules chosen by a user, the computer system comprising:
([col 9 lines 51-55] … The multi-device application distribution, syncing, and notification routing system that has been discussed, as well as each of its components, is implemented with one or more computer systems configured to perform the functions that have been described herein for the component. The computer systems includes one or more processors, memory devices (e.g., random access memories (RAMs), read-only memories (ROMs), and/or programmable read only memories (PROMS)),), wherein the computer system is capable of performing a method comprising:
receiving, by the processor, a user module preference for the mobile application based on a user input; storing the received user module preference in a database ([col 9 lines 54-56] user-specified options may be stored in the user-specified options 309 that specify which cellular communication devices and/or which applications within each entity group should be updated with changed data.);
receiving an update for one or more modules within the mobile application from an administrator of the mobile application ([col 8 lines 1-4] The most current version of the data may be stored in the data storage system 211 as the changed data 217. Each time the changed data 217 is updated, the data synchronization module 203 is configured to deliver the updated data (or the latest version of all of the data) back to the other cellular communication devices within the same entity group.);
and transmitting the received update for the mobile application to one or more user devices based on the received user module preference  ([col 8 lines 11-16] The data synchronization module 203 may be configured to push the changed data to the cellular communication device after it becomes active, in accordance with a schedule, and/or an  application within the cellular communication device may be configured to query the data synchronization module 203 for the changed data.).
The amendments of claim 8 as analyzed with respect to the amendments of claim 1.
For claim IN820161354US01 21 of 2411, Saatchi teaches, The computer system of claim 8, further comprising:
accessing the database to identify one or more users that identified the one or more modules in the received user module preference ([col 2 lines 1-5], … At least one application may be a contacts, calendar, map, or navigation application. Correspondingly, the changed data may be contact, calendar, mapping, or navigation data.).
For claim 12, Saatchi teaches, The computer system of claim 8, wherein a module is a feature capable of being executed by the mobile application ([col 5 lines 6-9], … The delivered applications 305 may be of any type. For example, they may be applications that are configured to run in one or more of the cellular communication devices 303.).  
([col 8 lines 2-6], … Each time the changed data 217 is updated, the data synchronization module 203 is configured to deliver the updated data (or the latest version of all of the data) back to the other cellular communication devices within the same entity group.).  
For claim 14, Saatchi teaches, The computer system of claim 8, further comprising:
installing the received update for the mobile application on a mobile device of each user ([col 5 lines 7-10], … The delivered applications 305 may be of any type. For example, they may be applications that are configured to run in one or more of the cellular communication devices 303.).
For claim 15, Saatchi teaches, A computer program product for directing an update of a mobile application based on one or more modules chosen by a user, the computer program product comprising: one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor([col 9 lines 51-55] … The multi-device application distribution, syncing, and notification routing system that has been discussed, as well as each of its components, is implemented with one or more computer systems configured to perform the functions that have been described herein for the component. The computer systems includes one or more processors, memory devices (e.g., random access memories (RAMs), read-only memories (ROMs), and/or programmable read only memories (PROMS)), the program instructions comprising:
receiving, by the processor, a user module preference for the mobile application based on a user input  ([col 9 lines 56-59] the data synchronization module 203 would be configured to provide these updates in accordance with these user-specified options 309.);
storing the received user module preference in a database ([col 9 lines 54-56] user-specified options may be stored in the user-specified options 309 that specify which cellular communication devices and/or which applications within each entity group should be updated with changed data.);
receiving an update for one or more modules within the mobile application from an administrator of the mobile application ([col 8 lines 1-4] The most current version of the data may be stored in the data storage system 211 as the changed data 217. Each time the changed data 217 is updated, the data synchronization module 203 is configured to deliver the updated data (or the latest version of all of the data) back to the other cellular communication devices within the same entity group.);
and transmitting the received update for the mobile application to one or more user devices based on the received user module preference ([col 8 lines 11-16] The data synchronization module 203 may be configured to push the changed data to the cellular communication device after it becomes active, in accordance with a schedule, and/or an). 
The amendments of claim 15 as analyzed with respect to the amendments of claim 1.
For claim 18, Saatchi teaches, The computer program product of claim 15, further comprising:
accessing the database to identify one or more users that identified the one or more modules in the received user module preference ([col 2 lines 1-5], … At least one application may be a contacts, calendar, map, or navigation application. Correspondingly, the changed data may be contact, calendar, mapping, or navigation data.).  
For claim 19, Saatchi teaches,  The computer program product of claim 15, wherein a module is a feature capable of being executed by the mobile application ([col 5 lines 6-9], … The delivered applications 305 may be of any type. For example, they may be applications that are configured to run in one or more of the cellular communication devices 303.).  
For claim 20, Saatchi teaches, The computer program product of claim 15, wherein the update for one or more modules is selected from a group consisting of a bug fix, a security update, a privacy policy update, a new application feature, a new application capability, and a message from the administrator of the mobile application ([col 8 lines 2-6], … Each time the changed data 217 is updated, the data synchronization module 203 is configured to deliver the updated data (or the latest version of all of the data) back to the other cellular communication devices within the same entity group.).

Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Saatchi in view of Mahajan in view of Rothschiller; Chad B. (US 2006/01366433 A1 hereinafter: "Rothschiller").
For claim 2, Saatchi teaches, The method of claim 1, further comprising:
transmitting a modularization code to the administrator of the mobile application ([col 5 lines 64-67] … the application and/or content delivery module 201 is configured to deliver a requested application or unit of content to a requesting cellular communication device, such as one of the devices illustrated in FIG. 1), 
Saatchi does not explicitly teach, wherein the modularization code is an extensible markup language file that lists one or more modules, however, in the same filed of endeavor, Rothschiller teaches, wherein the modularization code is an extensible markup language ([0038], … the file format 24 may be formatted according to extensible markup language (“XML”) and/or a binary format.) file that lists one or more modules ([0033], …. A modular content framework may include a file format container 204 associated with the modular parts.).
Saatchi discusses, data synchronization module may detect that an application has changed data while operating in one of the cellular communication devices and Rothschiller discusses, modular content framework may include a file format container associated with modular parts. It would have been obvious before the effective filing date of the claimed invention to provide ease in read out by using XML over previous file format created in the form of a single file using a binary record format containing all of the information required to render the application.
For claim 3, Saatchi teaches, The method of claim 1, wherein the user module preference is input by the user ([col 2 lines 14-17], … the user-specified options may indicate which applications within each group are to be subject to data synchronization. The user interface may receive these user-specified options and store them in the data storage system. The data synchronization module may propagate changed data in conformance with the user-specified options.).
Saatchi does not explicitly teach, via an extensible markup language file that lists one or more modules, however, in the same field of endeavor, Rothschiller teaches, via an extensible markup language file that lists one or more modules ([0038], … the file format 24 may be formatted according to extensible markup language (“XML”) and/or a binary format.), …, further in [0033], …. A modular content framework may include a file format container 204 associated with the modular parts.).
Saatchi discusses, data synchronization module may detect that an application has changed data while operating in one of the cellular communication devices and Rothschiller discusses, modular content framework may include a file format container associated with modular parts. It would have been obvious before the effective filing date of the claimed invention to provide ease in read out by using XML over previous file format created in the form of a single file using a binary record format containing all of the information required to render the application.
For claim 9, Saatchi teaches, The computer system of claim 8, further comprising:
transmitting a modularization code to the administrator of the mobile application ([col 5 lines 64-67] … the application and/or content delivery module 201 is configured to deliver a requested application or unit of content to a requesting cellular communication device, such as one of the devices illustrated in FIG. 1),
Saatchi does not explicitly teach, wherein the modularization code is an extensible markup language file that lists one or more modules, however, in the same filed of endeavor, Rothschiller teaches, wherein the modularization code is an extensible markup language ([0038], … the file format 24 may be formatted according to extensible markup language (“XML”) and/or a binary format.) file that lists one or more modules ([0033], …. A modular content framework may include a file format container 204 associated with the modular parts.).
Saatchi discusses, data synchronization module may detect that an application has changed data while operating in one of the cellular communication devices and Rothschiller discusses, modular content framework may include a file format container associated with modular parts. It would have been obvious before the effective filing date of the claimed invention to provide ease in read out by using XML over previous file format created in the form of a single file using a binary record format containing all of the information required to render the application..
([col 2 lines 14-17], … the user-specified options may indicate which applications within each group are to be subject to data synchronization. The user interface may receive these user-specified options and store them in the data storage system. The data synchronization module may propagate changed data in conformance with the user-specified options.)
Saatchi does not explicitly teach, via an extensible markup language file that lists one or more modules, however, in the same field of endeavor, Rothschiller teaches, via an extensible markup language file that lists one or more modules ([0038], … the file format 24 may be formatted according to extensible markup language (“XML”) and/or a binary format.), …, further in [0033], …. A modular content framework may include a file format container 204 associated with the modular parts.). 
Saatchi discusses, data synchronization module may detect that an application has changed data while operating in one of the cellular communication devices and Rothschiller discusses, modular content framework may include a file format container associated with modular parts. It would have been obvious before the effective filing date of the claimed invention to provide ease in read out by using XML over previous file format created in the form of a single file using a binary record format containing all of the information required to render the application.
For claim 16, Saatchi teaches, The computer program product of claim 15, further comprising:
([col 5 lines 64-67] … the application and/or content delivery module 201 is configured to deliver a requested application or unit of content to a requesting cellular communication device, such as one of the devices illustrated in FIG. 1),
Saatchi does not explicitly teach, wherein the modularization code is an extensible markup language file that lists one or more modules, however, in the same filed of endeavor, Rothschiller teaches, wherein the modularization code is an extensible markup language ([0038], … the file format 24 may be formatted according to extensible markup language (“XML”) and/or a binary format.) file that lists one or more modules ([0033], …. A modular content framework may include a file format container 204 associated with the modular parts.).
Saatchi discusses, data synchronization module may detect that an application has changed data while operating in one of the cellular communication devices and Rothschiller discusses, modular content framework may include a file format container associated with modular parts. It would have been obvious before the effective filing date of the claimed invention to provide ease in read out by using XML over previous file format created in the form of a single file using a binary record format containing all of the information required to render the application.. 
For claim 17, Saatchi teaches, The computer program product of claim 15, wherein the user module preference is input by the user ([col 2 lines 14-17], … the user-specified options may indicate which applications within each group are to be subject to data synchronization. The user interface may receive these user-specified options and store them in the data storage system. The data synchronization module may propagate changed data in conformance with the user-specified options.)
Saatchi does not explicitly teach, via an extensible markup language file that lists one or more modules, however, in the same field of endeavor, Rothschiller teaches, via an extensible markup language file that lists one or more modules ([0038], … the file format 24 may be formatted according to extensible markup language (“XML”) and/or a binary format.), …, further in [0033], …. A modular content framework may include a file format container 204 associated with the modular parts.). 
Saatchi discusses, data synchronization module may detect that an application has changed data while operating in one of the cellular communication devices and Rothschiller discusses, modular content framework may include a file format container associated with modular parts. It would have been obvious before the effective filing date of the claimed invention to provide ease in read out by using XML over previous file format created in the form of a single file using a binary record format containing all of the information required to render the application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/Mehmood B. Khan/           Primary Examiner, Art Unit 2468